


Exhibit 10.83

 

PROMISSORY NOTE

 

$2,000,000

 

As of January 30, 2004

 

FOR VALUE RECEIVED,  S&W OF LAS VEGAS, L.L.C., a Delaware limited liability
company, having an office at c/o The Smith & Wollensky Restaurant Group, Inc.,
1114 First Avenue, New York, New York 10021 (the “Borrower”), hereby
unconditionally promises to pay to the order of MORGAN STANLEY DEAN WITTER
COMMERCIAL FINANCIAL SERVICES, INC., a Delaware corporation, as lender, having
an address at 825 Third Avenue, New York, New York 10022 (the “Lender”), or at
such other place as the holder hereof may from time to time designate in
writing, the principal sum of TWO MILLION AND NO/100 DOLLARS ($2,000,000), or,
if less than such principal amount, the aggregate unpaid principal amount of all
Advances (as defined in the Line of Credit Agreement, of even date herewith by
and between the Borrower and the Lender (as the same may be amended,
supplemented or otherwise modified, the “Loan Agreement”), in lawful money of
the United States of America with interest thereon to be computed from the date
of this Note (this “Note”) at the rate determined in accordance with the Basic
Loan Terms portion of the Loan Agreement (as such rate may increase pursuant to
the terms of the Loan Agreement), and to be paid in accordance with the terms of
this Note and the Loan Agreement.  All capitalized terms not defined herein
shall have the respective meanings set forth in the Loan Agreement.

 

ARTICLE 1 - PAYMENT TERMS

 

This Note is the Note referred to in the Loan Agreement and is subject to the
terms and provisions of the Loan Agreement including, without limitation, the
said Basic Loan Terms and Article II.  All payments hereunder shall become due
and payable as set forth in the Loan Agreement.  Among other things, any
outstanding balance of the principal sum of this Note and all accrued and unpaid
interest thereon shall be due and payable on the Termination Date.  All Advances
made by the Lender to the Borrower under the Loan Agreement shall be recorded by
the Lender and endorsed on the grid schedule attached hereto (or a similar
record maintained by the Lender).

 

ARTICLE 2 - DEFAULT AND ACCELERATION

 

The Advances shall without notice become due and payable at the option of the
Lender (or immediately upon the occurrence of an Event of Default under
Section 6.01(e) of the Loan Agreement) in accordance with the provisions of
Section 6.01 of the Loan Agreement. The Borrower agrees to pay default interest
and late charges, as provided for in the said Basic Loan Terms.

 

ARTICLE 3 - OTHER DOCUMENTS

 

This Note is secured by the Deed of Trust and the other Collateral Documents. 
All of the terms, covenants and conditions contained in the Loan Agreement are
hereby made part of this Note to the same extent and with the same force as if
they were fully set forth herein.  In the event of a conflict or inconsistency
between the terms of this Note and the Loan Agreement, the terms and provisions
of the Loan Agreement shall govern.

 

ARTICLE 4 - SAVINGS CLAUSE

 

Anything herein to the contrary notwithstanding, if at any time the interest
rate under this Note, together with all fees and charges that are treated as
interest under applicable law (collectively, the “Charges”), as provided for in
the Loan Agreement or herein or in any other Loan Document, or otherwise
contracted for, charged, received, taken or reserved by the Lender, shall exceed
the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the

 

--------------------------------------------------------------------------------


 

Lender in accordance with applicable law, the rate of interest payable on this
Note, together with all Charges payable to the Lender, shall be limited to the
Maximum Rate.  The Borrower shall never be liable for unearned interest thereon
and shall never be required to pay interest thereon in excess of the maximum
amount that may be lawfully charged under applicable law from time to time in
effect.  If (a) the maturity of the obligations of the Borrower under this Note
is accelerated for any reason, (b) any of such obligations are prepaid and as a
result any amounts held to constitute interest are determined to be in excess of
the legal maximum or (c) the Lender or any other holder of any or all of the
obligations of the Borrower under this Note or the Loan Agreement shall
otherwise collect moneys that are determined to constitute interest that would
otherwise increase the interest on any or all of such obligations to an amount
in excess of that permitted to be charged by applicable law then in effect, then
all such sums determined to constitute interest in excess of such legal limit
shall, without penalty, be promptly applied to reduce the then outstanding
principal of such obligations or, at the Lender’s or such holder’s option,
promptly returned to the Borrower or the other payor thereof upon such
determination.

 

ARTICLE 5- NO ORAL CHANGE

 

No amendment or waiver of any provision of this Note nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Lender and the Borrower, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

ARTICLE 6 - WAIVERS

 

The Borrower and all others who may become liable for the payment of all or any
part of the Advances do hereby severally waive presentment and demand for
payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and non-payment and all other
notices of any kind except as expressly provided in the Loan Agreement.  No
release of any security for the Advances or extension of time for payment of
this Note or any installment hereof, and no alteration, amendment or waiver of
any provision of this Note, the Loan Agreement or any of the other Loan
Documents made by agreement between the Lender or any other Person shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of the Borrower, and any other Person who may become liable for
the payment of all or any part of the Advances, under this Note, the Loan
Agreement or the other Loan Documents (except as otherwise specifically provided
in writing by any such alterations, amendments or waivers of this Note, the Loan
Agreement or the other Loan Documents).  No notice to or demand on the Borrower
shall be deemed to be a waiver of the obligation of the Borrower or of the right
of the Lender to take further action without further notice or demand as
provided for in this Note, the Loan Agreement or the other Loan Documents.

 

ARTICLE 7- GOVERNING LAW

 

This Note shall be governed, construed, applied and enforced in accordance with
the laws of the State of New York and applicable laws of the United States of
America without regard to conflicts of laws principles of New York State law
other than § 5-1401 of the New York General Obligations Law.

 

ARTICLE 8 - NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Section 7.02 (and the said Basic Loan Terms) of the Loan
Agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

 

 

BORROWER:

 

 

 

 

 

S&W OF LAS VEGAS, L.L.C.

 

 

By:  The Smith & Wollensky Restaurant
Group, Inc., Sole Member

 

 

 

 

 

By:

/s/ Alan M. Mandel

 

 

 

Name: Alan M. Mandel

 

 

Title:   Secretary

 

 

STATE OF NEW YORK

)

 

ss.:

COUNTY OF NEW YORK

)

 

 

On the 30th day of January in the year 2004, before me, the undersigned, a
Notary Public in and for said State, personally appeared Alan M. Mandel,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individuals, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

 

 

/s/ Maria A. Chang

 

 

 

Maria A. Chang

 

 

 

Notarized

 

 

--------------------------------------------------------------------------------


 

NOTE

 

Grid Schedule of Advances/Payments

 

Date

 

Advances

 

Interest
Rate

 

Payments

 

Unpaid
Principal
Balance

 

Name of
Person
Making Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
